I cannot concur in what is said by the majority regarding the levy by school district No. 43 for warrant redemption purposes.
A municipal corporation, like any other debtor, is legally and morally bound to pay its past due obligations as soon as it reasonably may. In the absence of any statute forbidding, the district authorities may, in their discretion and in good faith, levy as they think best for such a purpose. There being no statute forbidding the levy for warrant redemption as made, and no showing of fraud or arbitrary action, the levy should be upheld.